

117 HR 1666 IH: Working to End Child Abuse and Neglect Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1666IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Ms. Wild (for herself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to require a study and report on State mandatory reporting laws.1.Short titleThis Act may be cited as the Working to End Child Abuse and Neglect Act or the WE CAN Act.2.Study and report on State mandatory reporting lawsSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the following:(e)Study and report on State mandatory reporting laws(1)StudyThe Secretary shall collect information on, and otherwise study, State laws for mandatory reporting of incidents of child abuse or neglect. Such study shall examine trends in referrals and investigations of child abuse and neglect due to differences in such State laws with respect to the inclusion, as mandatory reporters, of the following individuals:(A)Individuals licensed or certified to practice in any health-related field licensed by the State, employees of health care facilities or providers licensed by the State, who are engaged in the admission, examination, care or treatment of individuals, including mental health and emergency medical service providers.(B)Individuals employed by a school who have direct contact with children, including teachers, administrators, and independent contractors.(C)Peace officers and law enforcement personnel.(D)Clergy, including Christian Science practitioners, except where prohibited on account of clergy-penitent privilege.(E)Day care and child care operators and employees.(F)Employees of social services agencies who have direct contact with children in the course of employment.(G)Foster parents.(H)Court appointed special advocates (employees and volunteers).(I)Camp and after-school employees.(J)An individual, paid or unpaid, who, on the basis of the individual’s role as an integral part of a regularly scheduled program, activity, or service, accepts responsibility for a child.(2)ReportNot later than 4 years after the date of enactment of the Working to End Child Abuse and Neglect Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices related to the inclusion, as mandatory reporters, of individuals described in paragraph (1)..